Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The original numbering of the claims has been corrected. 
Claims 1-19 are allowed over the prior art of record.

1. (Original) A light emitting diode (LED) device comprising: a light emitting semiconductor structure that in operation emits light having a peak wavelength, a reflective structure comprising: a distributed Bragg reflector (DBR) configured to highly reflect light emitted by the light emitting semiconductor structure at the peak wavelength and incident with transverse-electric (TE) polarization on the reflective structure; and a photonic crystal (PhC) configured to highly reflect light emitted by the light emitting semiconductor structure at the peak wavelength and incident with transverse- magnetic (TM) polarization on the reflective structure.  
2. (Original) The LED device of claim 1, wherein the light emitting semiconductor structure is a III/V direct bandgap semiconductor.  
3. (Original) The LED device of claim 1, wherein the PhC is a two-dimension (2D) PhC.  
4. (Original) The LED device of claim 1, wherein the PhC includes material pairs.  
5. (Original) The LED device of claim 4, wherein the material pairs include SiO2 and TiO2.  
6. (Original) The LED device of claim 1, further comprising a transparent conducting metal oxide layer adjacent to the light emitting semiconductor structure.  
7. (Original) The LED device of claim 6, wherein the transparent conducting metal oxide layer is not in direct contact with the PhC.  
8. (Original) The LED device of claim 6, wherein the transparent conducting metal oxide layer is an ITO layer.  
9. (Original) The LED device of claim 1, wherein the DBR is disposed between the PhC and the light emitting semiconductor structure.  
10. (Original) The LED device of claim 1, wherein the PhC is disposed between the DBR and the light emitting semiconductor structure.  
11. (Original) The LED device of claim 1, further comprising a bottom metal reflector adjacent to the PhC.  
12. (Original) The LED device of claim 1, wherein the PhC is not in direct contact with the light emitting semiconductor structure.  
13. (Original) The LED device of claim 1, wherein the PhC and the DBR are approximately a same thickness.  
14. (Original) A light emitting diode (LED) device comprising: a light emitting semiconductor structure that in operation emits light having a peak wavelength, a reflective structure comprising: a distributed Bragg reflector (DBR) configured to highly reflect light emitted by the light emitting semiconductor structure at the peak wavelength and incident with transverse-electric (TE) polarization on the reflective structure; and a hyperbolic metamaterial structure (HM) configured to highly reflect light emitted by the light emitting semiconductor structure at the peak wavelength and incident with TM polarization on the reflective structure.  
15. (Original) The LED device of claim 15, wherein the light emitting semiconductor structure is a III/V semiconductor.  
16. (Original) The LED device of claim 15, further comprising a transparent conducting metal oxide layer adjacent to the light emitting semiconductor structure.  
17. (Original) The LED device of claim 15, wherein the DBR is disposed between the HMM and the light emitting semiconductor structure.  
18. (Original) The LED device of claim 15, wherein the HMM is disposed between the DBR and the light emitting semiconductor structure.  
19. (Original) A light emitting diode (LED) device comprising: a light emitting semiconductor structure formed as a III/V semiconductor that in operation emits light having a peak wavelength, a reflective structure comprising: a distributed Bragg reflector (DBR) configured to highly reflect light emitted by the light emitting semiconductor structure at the peak wavelength and incident with transverse-electric (TE) polarization on the reflective structure; and Page 4 of 10Application No. 17/246,398a two-dimension photonic crystal (2D PhC) configured to highly reflect light emitted by the light emitting semiconductor structure at the peak wavelength and incident with transverse-magnetic (TM) polarization on the reflective structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898